Citation Nr: 1204402	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  10-48 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for right hand fungus.

4.  Entitlement to service connection for scars of the right forehead.

5.  Entitlement to service connection for a fractured nose.

6.  Entitlement to service connection for a left foot disability.

7.  Entitlement to service connection for a right foot disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from March 1956 to November 1957.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied the benefits sought on appeal.   The Veteran filed a notice of disagreement in August 2010.  A statement of the case was issued in November 2010.  The Veteran perfected his appeal in December 2010.

The Veteran presented testimony before the Board in October 2011.  The transcript has been associated with the claims folder.  The Veteran withdrew his request for a personal hearing before the RO in lieu of an informal conference that was held in November 2010.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

At the October 2011 Board hearing, the Veteran submitted a medical record from a Dr. Williams.  The Veteran testified that Dr. Williams had been treating him for 40 years.  In the interest of fully assisting the Veteran with his claims, VA must attempt to obtain all such treatment records from Dr. Williams in light of the Veteran's testimony that Dr. Williams has treated him for 40 years.  Evidence of treatment for the claimed disabilities over such a long period of years would be relevant to the claims. 

With regard to the claims involving the feet, at the Board hearing the Veteran submitted a private medical record which appears to reference peripheral neuropathy of the feet.  Service treatment records document treatment for problems with the feet, to include pain and burning.  Under these particular circumstances, further medical examination is necessary to include an opinion as to the relationship, if any, between any current peripheral neuropathy of the feet and the foot problems treated during service. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate action to request copies of all medical records from Dr. Williams documenting treatment since the time of first treatment (claimed as 40 years ago).  Any records so obtained should be associated with the claims file. 

2.  The RO should also take all indicated action in order to obtain copies of any VA clinical records not on file pertaining to treatment of the claimed disabilities from the Charleston VAMC from September 2010 to the present.  

3.  After obtaining the above evidence, to the extent available, the RO should schedule the Veteran for an appropriate VA examination with regard to peripheral neuropathy of the feet.  It is imperative that the claims file be made available to the examiner for review.   All necessary tests, including radiographic reports, must be conducted.  

The examiner should then offer an opinion in response to the following:  is it at least as likely as not (a 50% or higher degree of probability) that any current left or right foot disability, to include peripheral neuropathy, was manifested during service or is otherwise causally related to documented foot problems during service.  A detailed rationale should be furnished for all opinions.

4.  In the interest of avoiding further remand, the RO should ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims in light of all evidence of record.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.  The case should then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



